Exhibit 10.1
SECURITIES PURCHASE AGREEMENT
Dated as of June 2, 2008
AMONG
MARKETAXESS HOLDINGS INC.
TCV VI, L.P.
AND
TCV MEMBER FUND, L.P.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I PURCHASE AND SALE OF SHARES
    1  
 
       
1.1 Purchase and Sale
    1  
1.2 Closing
    1  
 
       
ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    2  
 
       
2.1 Organization and Corporate Power
    2  
2.2 Authorization, Etc.
    2  
2.3 Government Approvals
    3  
2.4 Authorized and Outstanding Stock
    3  
2.5 Subsidiaries
    4  
2.6 Securities Law Compliance
    5  
2.7 SEC Documents; Financial Information
    5  
2.8 Internal Controls
    6  
2.9 Disclosure Controls
    6  
2.10 Absence of Certain Events; No Material Adverse Change
    6  
2.11 Litigation
    8  
2.12 Compliance with Laws; Permits
    8  
2.13 Taxes
    9  
2.14 Intellectual Property
    9  
2.15 Contracts and Commitments
    10  
2.16 Employee Matters
    10  
2.17 No Brokers or Finders
    10  
2.18 Transactions with Affiliates
    10  
2.19 Insurance
    11  
2.20 Investment Company Act
    11  
2.22 Nasdaq
    11  
2.23 Delaware Section 203
    11  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER
    11  
 
       
3.1 Organization and Power
    11  
3.2 Authorization, Etc.
    11  
3.3 Government Approvals
    12  
3.4 Investment Representations
    12  
3.5 No Brokers or Finders
    13  
 
       
ARTICLE IV COVENANTS OF THE PARTIES
    13  
 
       
4.1 Legends
    13  
4.2 Restrictions on Actions
    13  
4.3 Hedging Transactions
    15  
4.4 TCV Director
    16  
4.5 Rights Agreement
    17  
4.6 Specific Performance
    17  

i 



--------------------------------------------------------------------------------



 



         
ARTICLE V CONDITIONS TO THE PURCHASERS’ OBLIGATION
    18  
 
       
5.1 Initial Closing
    18  
5.2 Subsequent Closing
    19  
 
       
ARTICLE VI CONDITIONS TO THE COMPANY’S OBLIGATION
    20  
 
       
6.1 Initial Closing
    20  
6.2 Subsequent Closing
    20  
 
       
ARTICLE VII MISCELLANEOUS
    21  
 
       
7.1 Survival of Representations
    21  
7.2 Shares Owned by Affiliates
    21  
7.3 Counterparts
    22  
7.4 Governing Law
    22  
7.5 Entire Agreement; No Third Party Beneficiary
    22  
7.6 Expenses
    23  
7.7 Notices
    23  
7.8 Successors and Assigns
    24  
7.9 Headings
    24  
7.10 Amendments and Waivers
    24  
7.11 Interpretation; Absence of Presumption
    24  
7.12 Severability
    25  

ii 



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule 1.1
  Purchased Shares and Warrant Shares

EXHIBITS

     
Exhibit A
  Definitions
Exhibit B-1
  Form of Certificate of Designation of Series B Preferred Stock
Exhibit B-2
  Form of Warrant
Exhibit C
  Investor Rights Agreement
Exhibit D
  Form of Opinion of Company Counsel

iii 



--------------------------------------------------------------------------------



 



SECURITIES PURCHASE AGREEMENT
     This Securities Purchase Agreement dated as of June 2, 2008 (this
“Agreement”) is among MarketAxess Holdings Inc., a Delaware corporation (the
“Company”), TCV VI, L.P., a Delaware limited partnership (“TCV VI”), and TCV
Member Fund, L.P., a Delaware limited partnership (“TCV Member Fund” and,
together with TCV VI, the “Purchasers”). Capitalized terms used but not defined
herein have the meanings assigned to them in Exhibit A.
     The Purchasers desire to purchase from the Company, and the Company desires
to issue and sell to the Purchasers, (i) an aggregate of 35,000 shares (the
“Purchased Shares”) of the Company’s Series B Preferred Stock, par value $0.001
per share (“Series B Preferred Stock”), and (ii) one or more warrants (the
“Warrants” ) to purchase an aggregate of 700,000 shares (the “Warrant Shares” )
of Common Stock, all on the terms and subject to the conditions hereinafter set
forth.
     In consideration of the premises and the mutual representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:
ARTICLE I
PURCHASE AND SALE OF SECURITIES
     Section 1.1 Purchase and Sale. Subject to the terms and conditions
hereinafter set forth, at the applicable Closing each Purchaser shall purchase,
and the Company shall issue and sell, that number of Purchased Shares and a
Warrant for that number of Warrant Shares set forth below such Purchaser’s name
for the applicable Closing on Schedule 1.1. The aggregate purchase to be paid by
each Purchaser at the applicable Closing is set forth on Schedule 1.1. The
Series B Preferred Stock shall have the rights, terms and privileges set forth
in the Certificate of Designation of Series B Preferred Stock (the “Certificate
of Designation”) attached as Exhibit B-1 and the Warrants shall be in the form
attached as Exhibit B-2.
     Section 1.2 Closings.
     (a) On the terms and subject to the satisfaction or waiver of the
conditions set forth in this Agreement, the initial closing of the sale and
purchase of the Purchased Shares and the Warrants (the “Initial Closing”) shall
take place at the offices of Latham & Watkins LLP, 885 Third Avenue, New York,
New York, at 10:00 A.M., on the first business day after the day on which all of
the conditions set forth in Sections 5.1 and 6.1 have been satisfied or waived
(other than conditions which by their terms are to be satisfied at the Initial
Closing), or such other time and place as the Company and the Purchasers may
agree. The date on which the Initial Closing is to occur is herein referred to
as the “Initial Closing Date.” At the Initial Closing, the Company will deliver
the Purchased Shares and the Warrants being acquired by each Purchaser at the
Initial Closing in the form of one or more certificates issued in such
Purchaser’s name upon receipt by the Company of payment of the full purchase
price to be paid at the Initial Closing therefor by or on behalf of such
Purchaser to the Company by certified check or by wire transfer of immediately
available funds to an account designated in writing by the Company.

 



--------------------------------------------------------------------------------



 



     (b) On the terms and subject to the satisfaction or waiver of the
conditions set forth in this Agreement, the subsequent closing of the sale and
purchase of the Purchased Shares and the Warrants (the “Subsequent Closing” and
collectively with the Initial Closing, the “Closings”) shall take place at the
offices of Latham & Watkins LLP, 885 Third Avenue, New York, New York, at 10:00
A.M., on the first business day after the day on which all of the conditions set
forth in Sections 5.2 and 6.2 have been satisfied or waived (other than
conditions which by their terms are to be satisfied at the Subsequent Closing),
or such other time and place as the Company and the Purchasers may agree. The
date on which the Subsequent Closing is to occur is herein referred to as the
“Subsequent Closing Date.” At the Subsequent Closing, the Company will deliver
the Purchased Shares and the Warrants being acquired by each Purchaser at the
Subsequent Closing in the form of one or more certificates issued in such
Purchaser’s name upon receipt by the Company of payment of the full purchase
price to be paid at the Subsequent Closing therefor by or on behalf of such
Purchaser to the Company by certified check or by wire transfer of immediately
available funds to an account designated in writing by the Company.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     The Company represents and warrants to the Purchasers that, except as set
forth in the SEC Documents filed by the Company with the SEC on or after
January 1, 2008 (other than disclosures in the “Risk Factors” sections of any
such filings and any other disclosures included in such filings to the extent
such disclosures are predictive or forward-looking in nature):
     Section 2.1 Organization and Power. The Company and each of its
Subsidiaries is a corporation validly existing and in good standing under the
laws of the jurisdiction of its incorporation and has all requisite corporate
power and authority to own its properties and to carry on its business as
presently conducted and as proposed to be conducted. The Company and each of its
Subsidiaries is duly licensed or qualified to do business as a foreign
corporation or limited liability company in each jurisdiction wherein the
character of its property or the nature of the activities presently conducted by
it, makes such qualification necessary, except where the failure to so qualify
has not, individually or in the aggregate, had, and would not reasonably be
expected to have, a Material Adverse Effect.
     Section 2.2 Authorization, Etc. The Company has all necessary corporate
power and authority and has taken all necessary corporate action required for
the due authorization, execution, delivery and performance by the Company of
this Agreement, the Warrants and the Investor Rights Agreement (collectively,
the “Related Agreements”), and the consummation by the Company of the
transactions contemplated hereby and thereby, the filing of the Certificate of
Designation with the Secretary of State of the State of Delaware and for the due
authorization, issuance, sale and delivery of the Purchased Shares and the
Warrants and the reservation, issuance and delivery of the Conversion Shares and
the Warrant Shares. The authorization, execution, delivery and performance by
the Company of this Agreement and the Related Agreements, and the consummation
by the Company of the transactions contemplated hereby and thereby, including
the filing of the Certificate of Designation and the issuance of the Purchased
Shares, the Warrants, the Conversion Shares and the Warrant Shares do not and
will

-2-



--------------------------------------------------------------------------------



 



not: (a) violate or result in the breach of any provision of the certificate of
incorporation and bylaws of the Company; or (b) with such exceptions that would
not reasonably be expected to have a Material Adverse Effect, whether after the
giving of notice or the lapse of time or both: (i) violate any provision of,
constitute a breach of, or default under, or result in or permit the
cancellation, termination or acceleration of any judgment, order, writ, or
decree applicable to the Company or any of its Subsidiaries or any license
agreement, securities or registration rights agreement, mortgage, credit or
hedging agreement, indebtedness or other agreement or contract to which the
Company or any of its Subsidiaries is a party; (ii) violate any provision of,
constitute a breach of, or default under, any applicable state, federal or local
law, rule or regulation; or (iii) result in the creation of any Lien upon any
assets of the Company or any of its Subsidiaries or the suspension, revocation,
impairment, forfeiture or nonrenewal of any franchise, permit, license or other
right granted by a governmental authority to the Company or any of its
Subsidiaries, other than Liens under federal or state securities laws. The
issuance of the Purchased Shares does not require any further corporate action
and is not subject to any preemptive right under the Company’s certificate of
incorporation or any contract to which the Company is a party. This Agreement
and each of the Related Agreements has been duly executed and delivered by the
Company. Assuming due execution and delivery thereof by each of the other
parties thereto, this Agreement and the Related Agreements will each be a valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable laws relating to bankruptcy, insolvency, reorganization, moratorium
or other similar legal requirement relating to or affecting creditors’ rights
generally and except as such enforceability is subject to general principles of
equity (regardless of whether enforceability is considered in a proceeding in
equity or at law).
     Section 2.3 Government Approvals. No consent, approval, license or
authorization of, or designation, declaration or filing with, any court or
governmental authority is or will be required on the part of the Company in
connection with the execution, delivery and performance by the Company of this
Agreement and the Related Agreements, or in connection with the issuance of the
Purchased Shares, the Warrants, the Conversion Shares or the Warrant Shares,
except for (a) the filing of the Certificate of Designation with the Secretary
of State of the State of Delaware; (b) those which have already been made or
granted; (c) the filing of a current report on Form 8-K with the SEC;
(d) filings with applicable state securities commissions; (e) the listing of the
Conversion Shares and the Warrant Shares with the Nasdaq Stock Market; (f) in
compliance with the provisions of the HSR Act in connection with any exercise of
the Warrants; (g) FSA Approval; and (h) filing an amended Form BD with the SEC.
     Section 2.4 Authorized and Outstanding Stock.
          (a) The authorized capital stock of the Company (immediately prior to
the Closing) consists of 110,000,000 shares of Common Stock, 10,000,000 shares
of nonvoting common stock, par value $0.003 per share (“Nonvoting Common Stock”)
and 5,000,000 shares of preferred stock, par value $0.001 per share (“Preferred
Stock”), and upon the filing of the Certificate of Designation with the
Secretary of State of the State of Delaware 35,000 shares of Preferred Stock
have been designated as the Series B Preferred Stock.
          (b) As of May 28, 2008, the issued and outstanding capital stock of
the Company consists of 30,988,380 shares of Common Stock (including unvested
restricted stock

-3-



--------------------------------------------------------------------------------



 



units (or RSUs) for an aggregate of 648,473 shares that have been granted under
the Stock Plans) and 2,585,654 shares of Nonvoting Common Stock. There are no
outstanding shares of Preferred Stock. In addition, options to purchase an
aggregate of 5,726,396 shares of Common Stock have been granted and are
unexercised under the Stock Plans and such options have a weighted average
exercise price of $9.24 per share. All of the issued and outstanding shares of
capital stock of the Company are, and when issued in accordance with the terms
hereof, the Purchased Shares will be, duly authorized and validly issued and
fully paid and non-assessable. The shares of Common Stock issuable upon
conversion of the Purchased Shares (the “Conversion Shares”) and upon exercise
of the Warrants have been reserved for issuance and, when issued upon conversion
thereof in accordance with the terms of the Certificate of Designation or upon
exercise of the Warrants in accordance with their respective terms, as the case
may be, will be validly issued and fully paid and non-assessable and will not be
subject to any preemptive right or any restrictions on transfer under applicable
law or any contract to which the Company is a party, other than those under
applicable state and federal securities and antitakeover laws, this Agreement
and the Investor Rights Agreement. When issued in accordance with the terms
hereof, the Purchased Shares will be free and clear of all Liens imposed by or
through the Company, except for restrictions imposed by Federal or state
securities or “blue sky” laws and except for those imposed pursuant to this
Agreement or the Investor Rights Agreement. The designations, powers,
preferences, rights, qualifications, limitations and restrictions in respect of
each class or series of capital stock of the Company are as set forth in the
Company’s amended and restated certificate of incorporation, including the
Certificate of Designation.
          (c) Except as provided in this Agreement: (i) no subscription,
warrant, option, convertible security or other right issued by the Company to
purchase or acquire any shares of capital stock of the Company is authorized or
outstanding; (ii) there is not any commitment of the Company to issue any
subscription, warrant, option, convertible security or other such right or to
issue or distribute to holders of any shares of its capital stock any evidences
of indebtedness or assets of the Company; (iii) the Company has no obligation to
purchase, redeem or otherwise acquire any shares of its capital stock or any
interest therein or to pay any dividend or make any other distribution in
respect thereof; and (iv) there are no agreements between the Company and any
holder of its capital stock relating to the acquisition, disposition or voting
of the capital stock of the Company. No person or entity is entitled to any
preemptive right granted by the Company with respect to the issuance of any
capital stock of the Company. Except as provided in the Investor Rights
Agreement, no person or entity has been granted rights by the Company with
respect to the registration of any capital stock of the Company under the
Securities Act of 1933, as amended (the “Securities Act”).
     Section 2.5 Subsidiaries. The Company’s Subsidiaries consist of (i) all the
entities listed on Exhibit 21.1 to the Company’s Form 10-K for the year ended
December 31, 2007 other than MarketAxess Leasing Limited which has been
dissolved, and (ii) Greenline Financial Technologies, Inc. The Company, directly
or indirectly, owns of record and beneficially, free and clear of all Liens of
any nature, all of the issued and outstanding capital stock of each of its
Subsidiaries. All of the issued and outstanding capital stock or equity
interests of the Company’s Subsidiaries has been duly authorized and validly
issued, and in the case of corporations, is fully paid and non-assessable. There
are no outstanding rights, options, warrants, preemptive rights, conversion
rights, rights of first refusal or similar rights for the purchase or
acquisition from any of the Company’s Subsidiaries of any securities of such

-4-



--------------------------------------------------------------------------------



 



Subsidiaries nor are there any commitments to issue or execute any such rights,
options, warrants, preemptive rights, conversion rights or rights of first
refusal. The Company is not a participant in any material joint venture,
partnership or similar arrangement.
     Section 2.6 Securities Law Compliance. Assuming the accuracy of the
representations and warranties of the Purchasers set forth in Section 3.4
(Investment Representations), the offer and sale of the Purchased Shares
pursuant to this Agreement will be exempt from the registration requirements of
the Securities Act. The Company has not, in connection with the transactions
contemplated by this Agreement, engaged in: (a) any form of general solicitation
or general advertising (as those terms are used within the meaning of Rule
502(c) promulgated under the Securities Act); (b) any action involving a “public
offering” within the meaning of Section 4(2) of the Securities Act; or (c) any
action that would require the registration under the Securities Act of the
offering and sale of the Purchased Shares or the Warrants pursuant to this
Agreement. As used herein, the terms “offer” and “sale” have the meanings
specified in Section 2(3) of the Securities Act.
     Section 2.7 SEC Documents; Financial Information; Undisclosed Liabilities.
Since January 1, 2007, the Company and each Subsidiary that is registered with
the SEC as a broker-dealer has timely filed (a) all annual and quarterly reports
and proxy statements (including all amendments, exhibits and schedules thereto)
and (b) all other reports and other documents (including all amendments,
exhibits and schedules thereto), in each case required to be filed by the
Company with the SEC pursuant to the Exchange Act and the Securities Act except,
in the case of clause (b), where the failure to file has not had, and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Since January 1, 2007, each Subsidiary of the Company that is
registered with the SEC or with the FSA as a broker, dealer, arranger or other
market intermediary or participant has timely filed all material reports,
schedules, and other documents (including all required amendments, exhibits and
schedules thereto) required to be filed by such entity with FINRA or the FSA
pursuant to the Exchange Act and/or the rules administered by FINRA or the FSA
(together with the SEC Documents, the “Documents”). As of their respective
filing dates, the Documents complied in all material respects with the
requirements of the Securities Act, the Exchange Act and the rules and
regulations of the SEC (or FINRA or the FSA, as applicable) thereunder
applicable to such Documents, and as of their respective dates none of the
Documents contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The financial statements of the Company and its Subsidiaries
included in the SEC Documents (the “Financial Statements”) comply as of their
respective dates in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto
(except as may be indicated in the notes thereto or, in the case of the
unaudited statements, as permitted by Form 10-Q promulgated by the SEC), and
present fairly in all material respects as of their respective dates the
consolidated financial position of the Company and its Subsidiaries as at the
dates thereof and the consolidated results of their operations and their
consolidated cash flows for each of the respective periods, all in conformity
with GAAP. The Company satisfies the “registrant requirements” for use of Form
S-3 set forth in General Instruction I.A to Form S-3 promulgated by the SEC.
Except (a) as disclosed in the Company’s March 31, 2008 balance sheet or in the
SEC Documents, (b) for liabilities incurred since March 31, 2008 in the ordinary
course of business, and (c) for liabilities

-5-



--------------------------------------------------------------------------------



 



incurred in connection with contracts or agreements entered into in the ordinary
course of business or in connection with this Agreement or the transactions
contemplated hereby, the Company and its Subsidiaries do not have any
liabilities, either accrued, contingent or otherwise, and whether due or to
become due, which have had or would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.
     Section 2.8 Internal Controls. The Company and each of its Subsidiaries
maintains a system of internal control over financial reporting that the Company
believes are sufficient to provide reasonable assurance that: (a) transactions
are executed in accordance with management’s general or specific authorization;
(b) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
and (c) access to assets is permitted only in accordance with management’s
general or specific authorization. The Company believes that its auditors and
the Audit Committee of the Board of Directors have been advised of: (x) any
significant deficiencies in the design or operation of the Company’s internal
control over financial reporting that are reasonably likely to adversely affect
the Company’s ability to record, process, summarize and report financial data;
and (y) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal control over
financial reporting. Any material weaknesses in the Company’s internal control
over financial reporting as of the date the last evaluation was conducted have
been identified for the Company’s auditors. Each Subsidiary of the Company that
is registered with the SEC as a broker-dealer maintains a system of supervisory
controls and supervisory procedures, including procedures to test and verify
such supervisory procedures, sufficient to meet the requirements of NASD
Rules 3010, 3011, 3012, and 3013.
     Section 2.9 Disclosure Controls. The Company has established and maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15 and
15d-15 under the Exchange Act). Such disclosure controls and procedures are
designed to provide reasonable assurance that material information relating to
the Company, including its Subsidiaries, that is required to be disclosed by the
Company in the reports that it furnishes or files under the Exchange Act is
reported within the time periods specified in the rules and forms of the SEC and
that such material information is communicated to the Company’s management to
allow timely decisions regarding required disclosure.
     Section 2.10 Absence of Certain Events; No Material Adverse Change. Since
December 31, 2007, the Company and its Subsidiaries each has conducted its
business operations in the ordinary course and there has not occurred any event,
development, circumstance or condition that, individually or in the aggregate,
has had or is reasonably likely to have a Material Adverse Effect. Without
limiting the generality of the foregoing, since December 31, 2007 there has not
occurred:
          (a) any purchase, sale, transfer, assignment, conveyance or pledge of
the assets or properties of the Company or any of its Subsidiaries, except in
the ordinary course of business;

-6-



--------------------------------------------------------------------------------



 



          (b) any incurrence of indebtedness for borrowed money, notes,
mortgages or purchase money indebtedness of the Company or its Subsidiaries in
excess of $1,000,000 in the aggregate;
          (c) any waiver or modification by the Company or any of its
Subsidiaries of any right or rights of substantial value or of a material debt
owed to it other than in the ordinary course of business;
          (d) any material change in the accounting principles, methods,
practices or procedures followed by the Company in connection with the business
of the Company and its Subsidiaries or any material change in the depreciation
or amortization policies or rates theretofore adopted by the Company in
connection with the business of the Company and its Subsidiaries, any change in
the Company’s independent public accounting firm, disagreement with its
independent public accounting firm over the Company’s and its Subsidiaries’
application of accounting principles or with the preparation of any of their
financial statements that was required to be disclosed in the SEC Documents,
notification to the Company’s audit committee of any irregularity with respect
to the Company’s or its Subsidiaries’ financial statements, books and records or
method of accounting;
          (e) except as contemplated by this Agreement, any declaration, setting
aside or payment of any dividends (or, in the case of a limited liability
company, other distributions) in respect of the outstanding shares of capital
stock (or, in the case of a limited liability company, other equity interests)
of the Company or any of its Subsidiaries (other than dividends declared or paid
by wholly-owned Subsidiaries to the Company or another wholly-owned Subsidiary
of the Company) or any other change in the authorized capitalization of the
Company or any of its Subsidiaries or any direct or indirect redemption,
purchase or other acquisition of any such stock by the Company;
          (f) any written notice from the SEC in connection with any
investigation or action by the SEC that seeks to, or could reasonably be
expected to result in, the restatement by the Company of any of its current or
previously disclosed financial statements, and to the actual knowledge of any of
the executive officers of the Company, no such investigation or action has been
threatened in writing by the SEC;
          (g) any material change in any compensation agreement or arrangement
with any executive officer or director of the Company, other than in the
ordinary course of business;
          (h) any resignation or termination of employment of any of the
Company’s executive officers and the Company is not aware of any impending
resignation or termination of any such officer;
          (i) any loans or guarantees made by the Company or any of its
Subsidiaries to or for the benefit of their employees, officers or directors or
any members of their immediate families, other than (i) travel advances and
other advances made in the ordinary course of business and (ii) loans to
employees, officers or directors in connection with the exercise of stock
options granted pursuant to the Stock Plans;

-7-



--------------------------------------------------------------------------------



 



          (j) the withdrawal or termination, or any written notice threatening
withdrawal or termination, of any broker-dealer as a participant in the
Company’s or its Subsidiaries trading platforms;
          (k) any arrangement, contract or commitment to do any of the
foregoing;
          (l) any written notice from any governmental authority (to include any
non-U.S. governmental authority or self-regulatory organization) that seeks to
commence, or would reasonably be expected to result in, the commencement of an
enforcement action against the Company or against any Subsidiary that is
registered with the SEC as a broker-dealer.
     Section 2.11 Litigation. There is no litigation or governmental proceeding
pending or, to the knowledge of the Company, threatened in writing, against the
Company or any of its Subsidiaries or affecting any of the business, operations,
properties or assets of the Company or any of its Subsidiaries which would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Neither the Company nor any Subsidiary is in default with
respect to any order, writ, injunction, decree, ruling or decision of any court,
commission, board or other government agency that is expressly applicable to the
Company or any Subsidiary or any of their assets or property which would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
     Section 2.12 Compliance with Laws; Permits.
     (a) The Company is not in violation of or default under any provision of
its restated certificate of incorporation or bylaws, each as currently in
effect. The Company and its Subsidiaries are in compliance in all material
respect with all material statutes and regulations (whether issued under
domestic, foreign or international law), including the FSA Rules. The Company
and its Subsidiaries have each conducted and continue to conduct business
operations in accordance with all law and regulation applicable to the Company
or any Subsidiary, and neither the Company nor any Subsidiary is in violation of
any such law or regulation, except in each case for violations which would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. The Company is not subject to material regulation in any
jurisdiction other than the United States, the United Kingdom, Canada and the
member states of the European Union and any political subdivision of any of the
foregoing.
     (b) Without limiting the generality of the preceding paragraph, with
respect to its business operations and with such exceptions as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:
          (i) the Company, and each of its Subsidiaries, by virtue of
broker-dealer activities, is not required to be registered in or obtain a
franchise, permit, license or similar authorization (each, a “Permit”) from any
jurisdiction, other than those Permits currently held, and, as a broker-dealer,
has not exceeded in any material respect those business activities in which it
is authorized by governmental authorities to engage as enumerated in any
agreements with any governmental authority or any other limitations imposed in
connection with their registration forms;

-8-



--------------------------------------------------------------------------------



 



          (ii) all such Permits held by the Company or any Subsidiary are in
full force and effect and, to the knowledge of the Company, no suspension or
cancellation of any of them has been threatened in writing;
          (iii) neither the Company nor any of its Subsidiaries has failed to
pay any material fees and assessments due and payable in connection with any
filing; and
          (iv) none of the Company or any of its Subsidiaries is subject to a
“statutory disqualification” as defined in Section 3(a)(39) of the Exchange Act.
     (c) Except for normal examinations conducted by the SEC, FSA or a
self-regulatory organization in the regular course of the Company’s and its
Subsidiaries’ business, (i) neither the SEC, FSA nor any self-regulatory
organization has initiated any proceeding or investigation into the business or
operations of the Company or any of its Subsidiaries and (ii) there is no
unresolved violation or exception by the SEC, FSA or any self-regulatory
organization with respect to any report or statement relating to any
examinations of the Company or any of its Subsidiaries.
     Section 2.13 Taxes. The Company and each of its Subsidiaries has filed all
Tax returns required to be filed within the applicable periods for such filings
(with due regard to any extension) and has paid all Taxes required to be paid,
except for any such failures to file or pay that would not individually or in
the aggregate reasonably be expected to have a Material Adverse Effect. No
material deficiencies for any Tax are currently assessed against the Company or
any of its Subsidiaries, and no material Tax returns of the Company or any of
its Subsidiaries have been audited during the last three years, and, there is no
such material audit pending or, to the knowledge of the Company, contemplated.
There is no outstanding claim by an authority in a jurisdiction where the
Company does not file tax returns that it is or may be subject to the imposition
of any material tax by that jurisdiction.
     Section 2.14 Intellectual Property. All material Intellectual Property
Rights purported to be owned by the Company or any of its Subsidiaries that were
developed, worked on or otherwise held by any employee, officer, consultant or
otherwise are owned free and clear by the Company or one of its Subsidiaries (as
the case may be) by operation of law or have been validly assigned to the
Company one of its Subsidiaries (as the case may be) in all material respects.
The Intellectual Property Rights are sufficient in all material respects to
carry on the business of the Company and each of its Subsidiaries as presently
conducted. To the actual knowledge of the Company, the Intellectual Property
Rights owned by the Company or any of its Subsidiaries do not infringe the
intellectual property rights of any third party. Neither the Company nor any of
its Subsidiaries has received since the later of January 1, 2007 and (with
respect to each Subsidiary of the Company that was acquired from one or more
third parties) the date such Subsidiary was acquired from such third party(ies)
any written notice or other written claim from any third party: (i) asserting
that any of the Intellectual Property Rights purported to be owned by the
Company or any of its Subsidiaries infringe any intellectual property rights of
such third

-9-



--------------------------------------------------------------------------------



 



party; (ii) challenging the validity, effectiveness or ownership by the Company
or its Subsidiaries of any of the Intellectual Property Rights; or
(iii) asserting that the Company or its Subsidiaries is in material default with
respect to any license granting Intellectual Property Rights to the Company or
its Subsidiaries.
     Section 2.15 Contracts and Commitments. All of the material contracts of
the Company or any of its Subsidiaries are in full force and effect and upon
consummation of the transactions contemplated by this Agreement and the Related
Agreements, shall continue in full force and effect in all material respects.
Neither the Company nor any of its Subsidiaries nor, to the actual knowledge of
the Company, any other party is in material breach of or in material default
under any such contract.
     Section 2.16 Employee Matters. The Company has described in, or filed as an
exhibit to, the SEC Documents filed prior to the date of this Agreement all of
the following types of documents, agreements, plans or arrangements that are
required by federal securities laws to be described in, or filed as an exhibit
to, the SEC Documents: employment agreements, consulting agreements, deferred
compensation, pension or retirement agreements or arrangements (including all
“employee pension benefit plans” as defined in Section 3(2) of ERISA, bonus,
incentive or profit-sharing plans or arrangements, or labor or collective
bargaining agreements in effect by the Company and its Subsidiaries) (the “ERISA
Documents”). The Company and its Subsidiaries are in compliance with all
applicable laws and regulations relating to labor, employment, fair employment
practices, terms and conditions of employment, and wages and hours, and with the
terms of the ERISA Documents; and each such ERISA Document is in compliance with
all applicable requirements of ERISA, except, in each case, where the failure to
comply would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. To the Company’s knowledge, none of the
Company’s or its Subsidiaries’ employees are obligated under any contract
(including licenses, covenants or commitments of any nature) or other agreement,
or subject to any judgment, decree or order of any court or administrative
agency, that would interfere with the use of his or her employment obligations
to the Company or its Subsidiaries or that would conflict with the Company’s and
its Subsidiaries’ business as now conducted or proposed to be conducted, except
for such contracts and other agreements, judgments, decrees and orders that
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
     Section 2.17 No Brokers or Finders. No Person has or will have, as a result
of the transactions contemplated by this Agreement, any right, interest or claim
against or upon the Company, any of its Subsidiaries or any Purchaser for any
commission, fee or other compensation as a finder or broker because of any act
or omission by the Company or any of its Subsidiaries, other than Financial
Technology Partners, LP whose fee is the sole responsibility of the Company.
     Section 2.18 Transactions with Affiliates. Except as disclosed in the Proxy
Statement, there were no loans, leases or other agreements, understandings or
continuing transactions between the Company or any of its Subsidiaries, on the
one hand, and any officer or director of the Company or any of its Subsidiaries
or any Person that the Company believes is the owner of five percent or more of
the outstanding Common Stock and Nonvoting Common Stock in the aggregate or any
respective family member or Affiliate of such officer, director or stockholder,

-10-



--------------------------------------------------------------------------------



 



on the other hand, that were required by federal securities laws to be disclosed
in the Proxy Statement.
     Section 2.19 Insurance. The Company and each of its Subsidiaries maintains
insurance covering its properties, operations, personnel and businesses as the
Company deems adequate. All such insurance is fully in force, except where the
failure to be in full force has not, individually or in the aggregate, had, and
would not reasonably be expected to have, a Material Adverse Effect.
     Section 2.20 Investment Company Act. The Company is not, and immediately
after giving effect to the sale of the Purchased Shares and Warrants in
accordance with this Agreement and the application of the proceeds thereof will
not be required to be registered as, an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act.
     Section 2.21 Nasdaq. As of the date hereof, the Company’s Common Stock is
listed on the Nasdaq Global Select Market, and no event has occurred, and the
Company is not aware of any event that is reasonably likely to occur, that would
result in the Common Stock being delisted from the Nasdaq Global Select Market.
     Section 2.22 Delaware Section 203. The Board of Directors of the Company
(or a committee thereof), at a meeting duly called and held on May 29, 2008, has
approved for purposes of Section 203 of the Delaware General Corporation Law:
(a) the sale and issuance of the Purchased Shares and the Warrants to the
Purchasers hereunder and the issuance of the Conversion Shares upon conversion
of the Purchased Shares and the issuance of the Warrant Shares upon exercise of
the Warrants; and (b) any transaction, including a purchase of Common Stock from
any Person, in compliance with Section 4.2(a) hereof in which either (or both)
of the Purchasers become “interested stockholders.”
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER
     Each Purchaser, severally and not jointly, represents and warrants to the
Company that:
     Section 3.1 Organization and Power. Such Purchaser is a limited partnership
duly formed, validly existing and in good standing under the laws of the
jurisdiction of its formation and has all requisite limited partnership power
and authority to own its properties and to carry on its business as presently
conducted.
     Section 3.2 Authorization, Etc. Such Purchaser has all necessary limited
partnership power and authority, and has taken all necessary limited partnership
action required for the due authorization, execution, delivery and performance
by such Purchaser of this Agreement and the Related Agreements to which it is a
party and the consummation by such Purchaser of the transactions contemplated
hereby and thereby. The authorization, execution, delivery and performance by
such Purchaser of this Agreement and the Related Agreements to which it is or
will be a party, and the consummation by such Purchaser of the transactions
contemplated hereby and thereby do not and will not: (a) violate or result in
the breach of any provision of the certificate of limited partnership and
limited partnership agreement of such Purchaser; or (b)

-11-



--------------------------------------------------------------------------------



 



with such exceptions that, individually or in the aggregate, are not reasonably
likely to have a material adverse effect on its ability to perform its
obligations under this Agreement and the Related Agreements to which it is a
party, whether after the giving of notice or the lapse of time or both:
(i) violate any provision of, constitute a breach of, or default under, or
result in or permit the cancellation, termination or acceleration of any
material contract to which such Purchaser is a party; or (ii) violate any
provision of, constitute a breach of, or default under, any applicable law. This
Agreement has been, and each of the Related Agreements to which such Purchaser
will, at the Closing be party will be, duly executed and delivered by such
Purchaser. Assuming due execution and delivery thereof by the other Persons
contemplated to be party thereto, this Agreement and the Related Agreements will
each be a valid and binding obligation of such Purchaser enforceable against
such Purchaser in accordance with its terms, except as such enforceability may
be limited by applicable laws relating to bankruptcy, insolvency,
reorganization, moratorium or other similar legal requirement relating to or
affecting creditors’ rights generally and except as such enforceability is
subject to general principles of equity (regardless of whether enforceability is
considered in a proceeding in equity or at law).
     Section 3.3 Government Approvals. No consent, approval, license or
authorization of, or designation, declaration or filing with, any court or
governmental authority is or will be required on the part of such Purchaser in
connection with the execution, delivery and performance by such Purchaser of
this Agreement and the Related Agreements to which it is a party, except for:
(a) those which have already been made or granted; (b) the filing with the SEC
of a Schedule 13D or Schedule 13G and a Form 3 to report such Purchaser’s
ownership of the Purchased Shares and Warrants; (c) those where the failure to
obtain such consent, approval or license would not have a material adverse
effect on the ability of the Purchasers to perform their obligations hereunder;
(d) in compliance with the provisions of the HSR Act in connection with any
exercise of the Warrants and (e) FSA Approval.
     Section 3.4 Investment Representations.
          (a) Such Purchaser is an “accredited investor” as that term is defined
in Rule 501(a) of Regulation D promulgated under the Securities Act.
          (b) Such Purchaser has been advised by the Company that neither the
Purchased Shares nor the Warrants have been registered under the Securities Act,
that the Purchased Shares and the Warrants will be issued on the basis of the
statutory exemption provided by Section 4(2) under the Securities Act or
Regulation D promulgated thereunder, or both, relating to transactions by an
issuer not involving any public offering and under similar exemptions under
certain state securities laws, that this transaction has not been reviewed by,
passed on or submitted to any federal or state agency or self-regulatory
organization where an exemption is being relied upon, and that the Company’s
reliance thereon is based in part upon the representations made by such
Purchaser in this Agreement and the Related Agreements. Such Purchaser
acknowledges that it has been informed by the Company of, or is otherwise
familiar with, the nature of the limitations imposed by the Securities Act and
the rules and regulations thereunder on the transfer of securities.

-12-



--------------------------------------------------------------------------------



 



          (d) Such Purchaser is purchasing the Purchased Shares and the Warrants
for its own account and not with a view to, or for sale in connection with, any
distribution thereof in violation of federal or state securities laws.
          (e) By reason of its business or financial experience, such Purchaser
has the capacity to protect its own interest in connection with the transactions
contemplated hereunder.
          (f) The Company has provided to such Purchaser all documents and
information that such Purchaser has requested relating to an investment in the
Company. Such Purchaser recognizes that investing in the Company involves
substantial risks, and has taken full cognizance of and understands all of the
risk factors related to the acquisition of the Purchased Shares and the
Warrants. Such Purchaser has carefully considered and has, to the extent it
believes such discussion necessary, discussed with the Purchaser’s professional
legal, tax and financial advisers the suitability of an investment in the
Company, and such Purchaser has determined that the acquisition of the Purchased
Shares and the Warrants is a suitable investment for the Purchaser. Such
Purchaser has not relied on the Company for any tax or legal advice in
connection with the purchase of the Purchased Shares or the Warrants. In
evaluating the suitability of an investment in the Company, such Purchaser has
not relied upon any representations (other than the representations and
warranties of the Company set forth in Article II) or other information from the
Company or any of its agents, except for information made publicly available by
the Company pursuant to filings with the Securities and Exchange Commission, by
press release or otherwise.
     Section 3.5 No Brokers or Finders. No Person has or will have, as a result
of the transactions contemplated by this Agreement, any right, interest or claim
against or upon the Company, any of its Subsidiaries or any Purchaser for any
commission, fee or other compensation as a finder or broker because of any act
or omission by such Purchaser.
ARTICLE IV
COVENANTS OF THE PARTIES
     Section 4.1 Legends. Each Purchaser acknowledges and agrees that the
Purchased Shares and the Warrants will bear a legend in substantially the
following form:
“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and have been acquired for investment
and not with a view to, or in connection with, the sale or distribution thereof.
Such shares may not be sold, offered for sale, pledged or hypothecated in the
absence of an effective registration statement thereunder or an exemption from
such registration.”
     Section 4.2 Restrictions on Actions.
          (a) Each Purchaser agrees that until the earlier of (i) the seventh
anniversary of the date of this Agreement, and the first anniversary of the date
on which such Purchaser no longer owns any Purchased Shares, Conversion Shares,
Warrants or Warrant Shares (the “Restricted Period”), without the prior written
consent of the Company, it will not at any time, nor will it cause, suffer or
permit any of its Restricted Affiliates to agree to, make any public proposal to
acquire or acquire, directly or indirectly, by purchase or otherwise, record
ownership

-13-



--------------------------------------------------------------------------------



 



or beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act
), of any securities of the Company which if acquired would result in the
Purchasers, in the aggregate, having record or beneficial ownership of more than
19.9% of the outstanding shares of the Company’s Common Stock determined on a
fully diluted basis (which shall be determined assuming conversion of all of the
shares of Series B Preferred Stock, exercise of all Warrants for the full number
of Warrants Shares and conversion of all Nonvoting Common Stock); provided,
however, that if the Company takes any direct or indirect action that results in
the number of shares of Common Stock outstanding being reduced (e.g. stock
repurchases), no Purchaser shall be deemed to have breached this Section 4.2(a)
as a result of such action. The Company agrees that it shall not take any
action, including the adoption or maintenance of a shareholder rights plan,
which would prohibit or restrict the Purchasers from purchasing securities of
the Company which purchases would be permitted by this Section 4.2(a).
          (b) During the Restricted Period without the prior written consent of
the Company, the Purchasers agree not to, directly or indirectly: (i) publicly
propose to enter into, directly or indirectly, any merger, consolidation,
business combination or other similar transaction involving the Company;
(ii) make, or in any way participate in, any solicitation of proxies to vote any
securities of the Company under any circumstances for a change in the directors
or management of the Company, or in connection with a merger or acquisition of
the Company, or deposit any securities of the Company in a voting trust or
subject them to a voting agreement or other agreement of similar effect (it is
understood and agreed that this clause (ii) shall not prohibit any Purchaser
from voting any securities of the Company in their discretion); (iii) form, join
or in any way participate in a “group” (within the meaning of Section 13(d)(3)
of the Exchange Act) with respect to any of securities of the Company that
describes any plans or proposals required to be disclosed in response to any of
clauses (a) through (j) of Item 4 of any Schedule 13D (or any amendment
thereto), other than a group including solely the Purchasers and their
Affiliates; (iv) disclose any intention, plan or arrangement to change any of
the members of the Board of Directors, any of the executive officers of the
Company or the certificate of incorporation or bylaws of the Company, other than
to the Company, directors of the Company, shareholders of the Company that have
a representative on the Board of Directors or the Purchasers’ representatives
and advisors; (v) publicly disclose any intention, plan or arrangement
inconsistent with the foregoing, or (vi) advise, assist or encourage any other
Persons in connection with any of the foregoing; it being understood that
nothing in this Section 4.2(b) shall restrict or prohibit the Series B Director
or TCV Designee, or any other representative of the Purchasers who is a director
of the Company, from taking any action, or refraining from taking any action,
which he or she determines, in his or her sole discretion, is necessary to
fulfill his or her fiduciary duties as a member of the Board of Directors.
          (c) The provisions of Section 4.2(a) and (b) shall terminate in the
event that the Board of Directors shall: (i) approve a tender offer for a
majority of the outstanding capital stock of the Company; (ii) liquidate the
Company or sell all or substantially all of the assets of the Company to another
Person; (iii) approve a merger or consolidation of the Company with any other
Person that would result in the voting securities of the Company outstanding
immediately prior thereto representing less than a majority of the voting power
to elect a majority of the board of directors or similar body of the Person
surviving such merger or resulting from such consolidation; or (iv) sell or
otherwise issue to any Person voting securities of the Company that would result
in such Person having a majority of the combined voting

-14-



--------------------------------------------------------------------------------



 



power of the voting securities of the Company. For purposes hereof, “voting
power” means the power to vote in the election of directors generally.
          (d) The provisions of Section 4.2(a) and (b) shall be reinstated and
shall apply in full force according to their terms in the event that: (i) if the
provisions of Section 4.2(a) and (b) shall have terminated as a result of a
tender offer under clause (c)(i) above, such tender offer (as originally made or
as extended or modified) shall have terminated (without a majority of the
outstanding capital stock of the Company being accepted thereunder for purchase)
prior to the commencement of a tender offer by any Purchaser that would have
been permitted pursuant to clause (c)(i) as a result of such third-party tender
offer; (ii) any tender offer by any Purchaser (as originally made or as extended
or modified) that was permitted to be made pursuant to clause (c)(ii) through
(iv) shall have terminated (without a majority of the outstanding capital stock
of the Company being accepted thereunder for purchase); or (iii) if the
provisions of Section 4.2(a) and (b) shall have terminated as a result of clause
(c)(i), (iii) or (iv), the Board of Directors shall have determined to rescind
or abandon the previous action described in clause (c)(i) through (iv) (and no
such action shall have closed). Upon reinstatement of the provisions of Section
4.2(a) and (b), the preceding provisions of this Section 4.2 shall continue to
govern, including, without limitation, those that provide for the termination of
any of the provisions of this Section 4.2 in the event that any of the events
described in clause (c) shall occur.
     Section 4.3 Hedging Transactions.
     (a) Each Purchaser agrees that during the twelve months following the
Closing it will not enter into any Hedging Transactions.
     (b) If after the twelve month period referred to in Section 4.3(a), the
Purchasers enter into Hedging Transactions which at any one time collectively
result in the Purchasers holding fewer than 1,750,000 (as adjusted for stock
splits, stock reverse splits, dividends paid in shares of Common Stock,
combinations and the like with respect to the Common Stock) Economic Shares (a
“Director Suspension Event”), then the Purchasers shall send a notice to the
Company stating that a Director Suspension Event has occurred, and giving
reasonable detail of the events giving rise to such Director Suspension Event.
If at any time after sending notice of a Director Suspension Event the Hedging
Transactions which gave rise to such Director Suspension Event have terminated
or expired, in whole or in part, or the Purchasers have entered into another
transaction, the result of which is that the Purchasers collectively hold
1,750,000 (as adjusted for stock splits, stock reverse splits, dividends paid in
shares of Common Stock, combinations and the like with respect to the Common
Stock) or more Economic Shares, then the Purchasers shall send a notice to the
Company stating that the Director Suspension Event has terminated, and providing
reasonable detail of the events giving rise to such termination, at which time
the Director Suspension Event shall terminate.
     (c) If after the twelve month period referred to in Section 4.3(a), the
Purchasers enter into Hedging Transactions which at any one time collectively
result in the Purchasers holding fewer than 1,050,000 (as adjusted for stock
splits, stock reverse splits, dividends paid in shares of Common Stock,
combinations and the like with respect to the Common Stock) Economic Shares (a
“Protective Provision Suspension Event”), then the Purchasers shall send a
notice to the Company stating that a Protective Provision Suspension Event has
occurred, and providing

-15-



--------------------------------------------------------------------------------



 



reasonable detail of the events giving rise to such Protective Provision
Suspension Event. If at any time after sending notice of a Protective Provision
Suspension Event the Hedging Transactions which gave rise to such Protective
Provision Suspension Event have terminated or expired, in whole or in part, or
the Purchasers have entered into other transactions, the result of which is that
the Purchasers collectively hold 1,050,000 (as adjusted for stock splits, stock
reverse splits, dividends paid in shares of Common Stock, combinations and the
like with respect to the Common Stock) or more Economic Shares, then the
Purchasers shall send a notice to the Company stating that the Protective
Provision Suspension Event has terminated, and providing reasonable detail of
the events giving rise to such termination, at which time the Protective
Provision Suspension Event shall terminate.
     Section 4.4 TCV Director.
     (a) For so long as the Purchasers, as holders of Series B Preferred Stock,
have the right to elect a director pursuant to the terms of the certificate of
designation for the Series B Preferred Stock (the “Series B Director”), the
Purchasers agree not to elect any Person as a Series B Director who has not been
approved by a majority of the Company’s Independent Directors, which approval
shall not be unreasonably withheld or delayed. In addition, the Purchasers agree
not to elect any Person as a Series B Director until the Purchasers have
received the FSA Approval.
     (b) At any time after receipt of the FSA Approval and prior to the date on
which the Purchasers no longer own any Purchased Shares, Conversion Shares,
Warrants or Warrant Shares, if the Purchasers are not entitled to elect a
Series B Director pursuant to the terms of the certificate of designation for
the Series B Preferred Stock, then for so long as, the Purchasers beneficially
own at least 1,750,000 shares (as adjusted for stock splits, stock reverse
splits, dividends paid in shares of Common Stock, combinations and the like with
respect to the Common Stock) of Common Stock (excluding shares of Common Stock
issuable upon exercise of the Warrants), the Purchasers shall have the right to
nominate one (1) member of the Board of Directors (the “TCV Designee”). Subject
to the prior approval of a majority of the Independent Directors, which approval
shall not be unreasonably withheld or delayed, the Board of Directors shall
promptly elect the TCV Designee to the Board of Directors. In the event that a
TCV Designee is not approved by the Independent Directors, then the Purchasers
shall have the right to substitute other TCV Designees until one is so approved.
If, following election to the Board of Directors, the TCV Designee resigns, is
removed, is not re-elected or is otherwise unable to serve for any reason, then,
the Purchasers shall be entitled to designate a replacement nominee, who shall
become the TCV Designee, and subject to the approval provided for in this
Section 4.4(b) by the majority of the Independent Directors, shall be elected by
the Board of Directors.
     (c) Upon receipt by the Company of a notice of a Director Suspension Event,
(x) in the event the Purchasers are entitled pursuant to the certificate of
designation for the Series B Preferred Stock to elect a Series B Director, and a
Series B Director has been so elected, the Purchasers, at the request of the
Board of Directors, shall remove such Series B Director, and (y) in the event
the Purchasers are not so entitled to elect a Series B Director, but have
pursuant to Section 4.4(b) above nominated and had elected a TCV Designee, the
Purchasers shall, at the request of the Board of Directors, use its reasonable
efforts to have such TCV Designee resign as a director. Upon the termination of
the Director Suspension Event, (i) in the event the

-16-



--------------------------------------------------------------------------------



 



Purchasers are entitled pursuant to the certificate of designation for the
Series B Preferred Stock to elect a Series B Directors, the Purchasers may then
again, subject to the approval of a majority of the Independent Directors
provided for in Section 4.4(a), elect a Series B Director, and (ii) if a TCV
Designee resigned pursuant to clause (y) of this Section 4.4(c), then at the
request of the Purchasers, the Board of Directors shall re-elect the TCV
Designee to the Board of Directors.
     (d) The Company shall (i) upon a TCV Designee becoming a director of the
Company enter into an indemnification agreement with such TCV Designee in the
form entered into with the other directors of the Company, and (ii) cause the
TCV Designee to be covered by any directors and officers insurance policy
maintained by the Company from time to time at all times that a TCV Designee
serves on the Board of Directors.
     Section 4.5 Rights Agreement. In the event that the Company adopts, enters
into or maintains a shareholder rights plan, the primary purpose of which is to
prevent an acquisition of the Company in a transaction not approved by Board of
Directors (a “Shareholder Rights Plan”) the Company agrees that such Shareholder
Rights Plan shall (i) ensure that the shares of Common Stock issued upon
conversion of the Series B Preferred Stock or the exercise of the Warrant shall
be entitled to receive any preferred stock purchase right or any other benefit
or right granted to shares of Common Stock, (ii) not prevent, prohibit or
restrict TCV and its Affiliates (including by treating them as an “acquiring
person” under the Shareholder Rights Plan), (x) from acquiring, directly or
indirectly, by purchase or otherwise, record ownership or beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act ), of any securities of
the Company which if acquired would result in the Purchasers and their
Affiliates, in the aggregate, having record or beneficial ownership of more than
19.9% of the outstanding shares of the Company’s Common Stock determined on a
fully diluted basis (which shall be determined assuming conversion of all of the
shares of Series B Preferred Stock and exercise of all Warrants for the full
number of Warrants Shares), and (y) from continuing to own, beneficially and of
record, any securities of the Company if the Company takes any direct or
indirect action that results in the number of shares of Common Stock determined
on a fully diluted basis being reduced (e.g. stock repurchases).
     Section 4.6 Specific Performance. The Purchasers and the Company agree that
irreparable damage would occur and that the Company and the Purchaser, as
applicable, would not have any adequate remedy at law in the event that any of
the provisions of Sections 4.2, (Restrictions on Actions), 4.3 (Hedging
Transactions), 4.4 (TCV Director) or 4.5 (Rights Agreement) were not performed
in accordance with their specific terms or were otherwise breached. Accordingly,
the Purchasers and the Company agree that the Company and the Purchasers, as
applicable, shall without the necessity of proving the inadequacy of money
damages or posting a bond be entitled to an injunction or injunctions to prevent
breaches of such Sections and to enforce specifically the terms, provisions and
covenants contained therein, this being in addition to any other remedy to which
they are entitled at law or in equity.

-17-



--------------------------------------------------------------------------------



 



ARTICLE V
CONDITIONS TO THE PURCHASERS’ OBLIGATION
     Section 5.1 Initial Closing. The obligations of the Purchasers to
consummate the transactions contemplated hereby to be consummated at the Initial
Closing are subject to the satisfaction, on or prior to the Initial Closing
Date, of each of the following conditions precedent:
          (a) Representations and Warranties. Each of the representations and
warranties of the Company contained in Article II of this Agreement shall be
true and correct in all material respects on and as of the Initial Closing Date
with the same effect as though such representations and warranties had been made
on and as of the Initial Closing Date, except for representations and warranties
that speak as of a specific date or time other than the Initial Closing Date
(which need only be true and correct in all material respects as of such date or
time); provided, however, that if a representation or warranty is qualified by
“materiality” or “Material Adverse Effect” or similar qualifier, such
representation or warranty (as so qualified) shall be true and correct in all
respects.
          (b) Covenants. The Company shall have performed and complied in all
material respects with all other covenants and agreements required by this
Agreement to be performed or complied with by it at or prior to the Initial
Closing.
          (c) Certificates. The Company shall have delivered to the Purchasers
(i) a certificate, dated as of the Initial Closing Date and executed on behalf
of the Company by its Chief Executive Officer, to the effect that each of the
conditions set forth in clauses (a) and (b) of this Section 5.1 has been
satisfied, and (ii) a certificate, dated as of the Initial Closing Date and
executed on behalf of the Company by its Secretary, certifying the Company’s
(A) amended and restated certificate of incorporation, (B) bylaws, as amended,
and (C) board resolutions approving this Agreement, the Related Agreements and
the transactions contemplated hereby and thereby.
          (d) Series B Preferred Stock Certificates. The Company shall have
delivered one or more stock certificates to each Purchaser representing the
portion of the Purchased Shares to be purchased by such Purchaser at the Initial
Closing.
          (e) Investor Rights Agreement. The Company shall have entered into the
Investor Rights Agreement.
          (f) Legal Opinion. The Company shall have provided an opinion
addressed to the Purchasers rendered by its outside legal counsel in form and
substance reasonably satisfactory to the Purchasers, in substantially the form
attached hereto as Exhibit D with respect to the Purchased Shares and Warrants
to be purchased at the Initial Closing.
          (g) Certificate of Designation. The Certificate of Designation shall
have been duly filed with the Secretary of State of the State of Delaware.
          (h) Warrants. The Company shall have entered into and delivered the
Warrants to the Purchasers that are to be purchased by the Purchasers at the
Initial Closing.

-18-



--------------------------------------------------------------------------------



 



     Section 5.2 Subsequent Closing. The obligations of the Purchasers to
consummate the transactions contemplated hereby to be consummated at the
Subsequent Closing are subject to the satisfaction, on or prior to the
Subsequent Closing Date, of each of the following conditions precedent:
          (a) Initial Closing. The transactions contemplated to occur at the
Initial Closing shall have been consummated.
          (b) FSA Approval. To the extent required, the Purchasers shall have
received FSA Approval.
          (c) Representations and Warranties. Each of the representations and
warranties of the Company contained in Article II of this Agreement shall be
true and correct in all material respects on and as of the Subsequent Closing
Date with the same effect as though such representations and warranties had been
made on and as of the Subsequent Closing Date, except for representations and
warranties that speak as of a specific date or time other than the Subsequent
Closing Date (which need only be true and correct in all material respects as of
such date or time); provided, however, that if a representation or warranty is
qualified by “materiality” or “Material Adverse Effect” or similar qualifier,
such representation or warranty (as so qualified) shall be true and correct in
all respects.
          (d) Covenants. The Company shall have performed and complied in all
material respects with all other covenants and agreements required by this
Agreement to be performed or complied with by it at, or prior to, the Subsequent
Closing.
          (e) Certificates. The Company shall have delivered to the Purchasers a
certificate, dated as of the Subsequent Closing Date and executed on behalf of
the Company by its Chief Executive Officer, to the effect that each of the
conditions set forth in clauses (c) and (d) of this Section 5.2 has been
satisfied.
          (f) Series B Preferred Stock Certificates. The Company shall have
delivered one or more stock certificates to each Purchaser representing the
portion of the Purchased Shares to be purchased by such Purchaser at the
Subsequent Closing.
          (g) Legal Opinion. The Company shall have provided an opinion
addressed to the Purchasers rendered by its outside legal counsel in form and
substance reasonably satisfactory to the Purchasers, in substantially the form
attached hereto as Exhibit D with respect to the Purchased Shares and Warrants
to be purchased at the Subsequent Closing.
          (h) Warrants. The Company shall have entered into and delivered the
Warrants to the Purchasers that are to be purchased by the Purchasers at the
Subsequent Closing.

-19-



--------------------------------------------------------------------------------



 



ARTICLE VI
CONDITIONS TO THE COMPANY’S OBLIGATION
     Section 6.1. Initial Closing. The obligations of the Company to consummate
the transactions contemplated hereby are subject to the satisfaction, on or
prior to the Initial Closing Date, of each of the following conditions
precedent:
          (a) Representations and Warranties; Performance. Each of the
representations and warranties of the Purchasers contained in Article III of
this Agreement shall be true and correct in all material respects on and as of
the Initial Closing Date with the same effect as though such representations and
warranties had been made on and as of the Initial Closing Date, except for
representations and warranties that speak as of a specific date or time other
than the Initial Closing Date (which need only be true and correct in all
material respects as of such date or time); provided, however, that if a
representation or warranty is qualified by “materiality” or “material adverse
effect” or similar qualifier, such representation or warranty (as so qualified)
shall be true and correct in all respects.
          (b) Covenants. The Purchasers shall have performed and complied in all
material respects with all other covenants and agreements required by this
Agreement to be performed or complied with by them at or prior to the Initial
Closing.
          (c) Certificates. The Purchasers shall have delivered to the Company a
certificate, dated as of the Initial Closing Date and executed on behalf of the
Purchasers by their authorized representative, to the effect that each of the
conditions set forth in clauses (a) and (b) of this Section 6.1 has been
satisfied.
          (d) Consideration for the Securities. Each Purchaser shall have paid
the purchase price of the Purchased Shares and Warrants to be purchased by such
Purchaser in full at the Initial Closing either by certified check or by wire
transfer of immediately available funds to an account designated in writing by
the Company.
          (e) Investor Rights Agreement. The Purchasers shall have entered into
the Investor Rights Agreement.
          (f) Certificate of Designation. The Certificate of Designation shall
have been duly filed with the Secretary of State of the State of Delaware.
          (g) Warrants. The Purchasers shall have entered into and delivered the
Warrants to the Company that are to be purchased by the Purchasers at the
Initial Closing.
     Section 6.2. Subsequent Closing. The obligations of the Company to
consummate the transactions contemplated hereby are subject to the satisfaction,
on or prior to the Subsequent Closing Date, of each of the following conditions
precedent:
          (a) Initial Closing. The transactions contemplated to occur at the
Initial Closing shall have been consummated.

-20-



--------------------------------------------------------------------------------



 



          (b) FSA Approval. To the extent required, the Purchasers shall have
received FSA Approval.
          (c) Representations and Warranties; Performance. Each of the
representations and warranties of the Purchasers contained in Article III of
this Agreement shall be true and correct in all material respects on and as of
the Subsequent Closing Date with the same effect as though such representations
and warranties had been made on and as of the Subsequent Closing Date, except
for representations and warranties that speak as of a specific date or time
other than the Subsequent Closing Date (which need only be true and correct in
all material respects as of such date or time); provided, however, that if a
representation or warranty is qualified by “materiality” or “material adverse
effect” or similar qualifier, such representation or warranty (as so qualified)
shall be true and correct in all respects.
          (d) Covenants. The Purchasers shall have performed and complied in all
material respects with all other covenants and agreements required by this
Agreement to be performed or complied with by them at or prior to the Subsequent
Closing.
          (e) Certificates. The Purchasers shall have delivered to the Company a
certificate, dated as of the Subsequent Closing Date and executed on behalf of
the Purchasers by their authorized representative, to the effect that each of
the conditions set forth in clauses (c) and (d) of this Section 6.2 has been
satisfied.
          (f) Consideration for the Securities. Each Purchaser shall have paid
the purchase price of the Purchased Shares and Warrants to be purchased by such
Purchaser in full at the Subsequent Closing either by certified check or by wire
transfer of immediately available funds to an account designated in writing by
the Company.
          (g) Warrants. The Purchasers shall have entered into and delivered the
Warrants to the Company that are to be purchased by the Purchasers at the
Subsequent Closing
ARTICLE VII
MISCELLANEOUS
     Section 7.1 Survival of Representations. The representations, warranties,
covenants and agreements made herein or in any certificates or documents
executed in connection herewith shall survive the execution and delivery hereof
and the Closing of the transactions contemplated hereby. Notwithstanding the
foregoing, the representations and warranties contained in or made pursuant to
this Agreement shall terminate on, and no claim or action with respect thereto
may be brought with respect to such representation and warranties after the date
that is 12 months after the Closing; except for the representations and
warranties set forth in Sections 2.2, 2.17 and 2.22 which shall survive
indefinitely.
     Section 7.2 Shares Owned by Affiliates. For the purposes of applying all
provisions of this Agreement which condition the receipt of information or
access to information or exercise of any rights upon ownership of a specified
number or percentage of shares, the shares owned of record by any Affiliate of a
Purchaser shall be deemed to be owned by such Purchaser.

-21-



--------------------------------------------------------------------------------



 



     Section 7.3 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
will become effective when one or more counterparts have been signed by a party
and delivered to the other parties. Copies of executed counterparts transmitted
by telecopy, telefax or other electronic transmission service shall be
considered original executed counterparts for purposes of this Section 7.3,
provided that receipt of copies of such counterparts is confirmed.
     Section 7.4 Governing Law.
          (a) Except to the extent the DGCL is mandatorily applicable, this
Agreement and any disputes arising hereunder or controversies related hereto
shall be governed by and construed in accordance with the internal laws of the
State of New York that apply to contracts made and performed entirely within
such state.
          (b) Each of the parties hereto irrevocably (i) submit to the exclusive
jurisdiction of any court of the State of New York located in New York County or
the United States District Court for the Southern District of New York for the
purpose of any suit, action, or other proceeding arising out of this Agreement
or the Related Agreements (each a “Proceeding”), (ii) agree that service of any
process, summons, notice or document in accordance with Section 7.7 hereof shall
be effective service of process for any Proceeding brought against such party;
(iii) irrevocably and unconditionally waive any objection to the laying of venue
of any Proceeding arising out of or relating to this Agreement in any such
court; (iv) agree that all claims in respect of any Proceeding may be heard and
determined in any such court; and (v) agree not to commence any Proceeding other
than in such court, and waive, to the fullest extent permitted by applicable
law, any claim that any such Proceeding is brought in an inconvenient forum.
          (c) To the extent that any party hereto has or hereafter may acquire
any immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself, or to such Person’s
property, each such party hereto hereby irrevocably waives such immunity in
respect of such Person’s obligations with respect to this Agreement.
          (d) Waiver of Jury Trial. EACH PARTY HERETO, FOR ITSELF AND ITS
AFFILIATES, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR
OTHER PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF
OR RELATING TO THE ACTIONS OF THE PARTIES HERETO OR THEIR RESPECTIVE AFFILIATES
PURSUANT TO THIS AGREEMENT OR IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT HEREOF.
     Section 7.5 Entire Agreement; No Third Party Beneficiary. This Agreement
and the Related Agreements contain the entire agreement by and among the parties
with respect to the subject matter hereof and all prior negotiations, writings
and understandings relating to the subject matter of this Agreement, including
the letter of intent dated May 23, 2008 between the Company and TCV VI, are
merged in and are superseded and canceled by, this Agreement and the Related
Agreements. Notwithstanding anything to the contrary in the foregoing, the
Confidentiality Agreement dated May 27, 2008

-22-



--------------------------------------------------------------------------------



 



between the Company and TCMI, Inc. shall, notwithstanding clause (ii) of
paragraph 16 thereof, continue in effect in accordance with its terms with
respect to the provisions thereof related to Evaluation Material (as defined
therein), including, without limitation, Sections 1 through 6 thereof and
related provisions. Except with respect to Section 4.4(d), this Agreement is not
intended to confer upon any Person not a party hereto (or their successors and
permitted assigns) any rights or remedies hereunder.
     Section 7.6 Expenses. All fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby, including
accounting and legal fees shall be paid by the party incurring such expenses,
except that, upon consummation of the Initial Closing, the Company shall pay up
to $150,000 of the reasonable and documented out-of-pocket fees and expenses
incurred by the Purchasers, including, without limitation, the reasonable and
documented fees and expenses of counsel for the Purchasers.
     Section 7.7 Notices. All notices and other communications hereunder will be
in writing and given by certified or registered mail, return receipt requested,
nationally recognized overnight delivery service, such as Federal Express or
facsimile (or like transmission) with confirmation of transmission by the
transmitting equipment or personal delivery against receipt to the party to whom
it is given, in each case, at such party’s address or facsimile number set forth
below or such other address or facsimile number as such party may hereafter
specify by notice to the other parties hereto given in accordance herewith. Any
such notice or other communication shall be deemed to have been given as of the
date so personally delivered or transmitted by facsimile or like transmission,
on the next business day when sent by overnight delivery services or five days
after the date so mailed if by certified or registered mail.
If to the Company, to:
MarketAxess Holdings Inc.
140 Broadway, 42nd Floor
New York, NY 10005
Fax No.: (212) 813-6390
Attention: Chief Executive Officer
with a copy to:
Proskauer Rose LLP
1585 Broadway
New York, NY 10036
Attention: Adam J. Kansler

-23-



--------------------------------------------------------------------------------



 



If to a Purchaser, to:
Technology Crossover Ventures
528 Ramona Street
Palo Alto, CA 94301
Fax No.: (650) 614-8222
Attention: Carla S. Newell
with a copy to:
Latham & Watkins LLP
140 Scott Drive
Menlo Park, CA 94025
Fax No.: (650) 463-2600
Attention: Peter F. Kerman
     Section 7.8 Successors and Assigns. This Agreement will be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. Any purported assignment or delegation in violation of this
Agreement shall be null and void ab initio.
     Section 7.9 Headings. The Section, Article and other headings contained in
this Agreement are inserted for convenience of reference only and will not
affect the meaning or interpretation of this Agreement.
     Section 7.10 Amendments and Waivers. This Agreement may not be modified or
amended except by an instrument or instruments in writing signed by each party
hereto. Any party hereto may, only by an instrument in writing, waive compliance
by any other party or parties hereto with any term or provision hereof on the
part of such other party or parties hereto to be performed or complied with. No
failure or delay of any party in exercising any right or remedy hereunder shall
operate as a waiver thereof, nor will any single or partial exercise of any
right or power, or any abandonment or discontinuance of steps to enforce such
right or power, preclude any other or further exercise thereof or the exercise
of any other right or power. The waiver by any party hereto of a breach of any
term or provision hereof shall not be construed as a waiver of any subsequent
breach. The rights and remedies of the parties hereunder are cumulative and are
not exclusive of any rights or remedies that they would otherwise have
hereunder.
     Section 7.11 Interpretation; Absence of Presumption.
          (a) For the purposes hereof: (i) words in the singular shall be held
to include the plural and vice versa and words of one gender shall be held to
include the other gender as the context requires; (ii) the terms “hereof,”
“herein,” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole (including all of the
Schedules and Exhibits) and not to any particular provision of this Agreement,
and Article, Section, paragraph, Exhibit and Schedule references are to the
Articles, Sections, paragraphs, Exhibits, and Schedules to this Agreement unless
otherwise specified; (iii) the word “including” and words of similar import when
used in this Agreement shall mean “including, without

-24-



--------------------------------------------------------------------------------



 



limitation,” unless the context otherwise requires or unless otherwise
specified; and (iv) the word “or” shall not be exclusive.
          (b) With regard to each and every term and condition of this Agreement
and any and all agreements and instruments subject to the terms hereof, the
parties hereto understand and agree that the same have or has been mutually
negotiated, prepared and drafted, and if at any time the parties hereto desire
or are required to interpret or construe any such term or condition or any
agreement or instrument subject hereto, no consideration will be given to the
issue of which party hereto actually prepared, drafted or requested any term or
condition of this Agreement or any agreement or instrument subject hereto.
     Section 7.12 Severability. Any provision hereof that is held to be invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
shall be ineffective only to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions hereof,
provided, however, that the parties will attempt in good faith to reform this
Agreement in a manner consistent with the intent of any such ineffective
provision for the purpose of carrying out such intent.
[The next page is the signature page]

-25-



--------------------------------------------------------------------------------



 



     The parties have caused this Securities Purchase Agreement to be executed
as of the date first written above.

              MARKETAXESS HOLDINGS INC.
 
       
 
  By:   /s/ Richard M. McVey
 
       
     
      Name: Richard M. McVey
    
       Title: Chief Executive Officer
 
            TCV VI, L.P.
 
       
 
  By:   Technology Crossover Management VI, L.L.C.
 
  Its:   General Partner
 
       
 
  By:   /s/ Carla S. Newell
 
       
 
           Name: Carla S. Newell
 
           Title: Attorney-in-Fact
 
            TCV MEMBER FUND, L.P.
 
       
 
  By:   Technology Crossover Management VI, L.L.C.
 
  Its:   General Partner
 
       
 
  By:   /s/ Carla S. Newell
 
       
 
           Name: Carla S. Newell
 
           Title: Attorney-in-Fact

S-1



--------------------------------------------------------------------------------



 



EXHIBIT A
DEFINED TERMS
     1. The following capitalized terms have the meanings indicated:
     “Affiliate” of any Person means any Person, directly or indirectly,
controlling, controlled by or under common control with such Person.
     “Board of Directors” means the Company’s board of directors.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Common Stock” means the Company’s voting common stock, $0.003 par value
per share.
     “DGCL” means the Delaware General Corporation Law.
     “Economic Shares” means with respect to the Purchasers the aggregate,
without duplication, of (i) shares of Common Stock beneficially owned by the
Purchasers (excluding shares issuable upon exercise of the Warrants until such
time as the shares are issued upon exercise), plus (ii) shares of Common Stock
issuable upon shares of Series B Preferred Stock beneficially owned by the
Purchasers, less (iii) shares of Common Stock that are the subject of Hedging
Transactions.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “FINRA” means the Financial Industry Regulatory Authority.
     “FSA” means the Financial Services Authority.
     “FSA Approval” means the approval by the FSA of the Purchasers and their
relevant Affiliates acquiring “control” of MarketAxess Europe Limited pursuant
to the transactions contemplated by the Agreement and the Related Agreements,
where “control” has the meaning given to it in the FSA Rules.
     “FSA Rules” means the rules, requirements, guidance and directions issued
by the FSA.
     “GAAP” means generally accepted accounting principles as in effect in the
United States.
     “Hedging Transactions” means the entering (i) into a Short Sale, (ii) into
or establishment of any agreement constituting a “put equivalent position,” as
defined by Rule 16a-1(h) of the Exchange Act, or (iii) otherwise entering into a
hedging transaction the primary purpose of which is to offset the loss which
results from a decline in the market price of the Common Stock.

A-1



--------------------------------------------------------------------------------



 



     “HSR Act” means the United States Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended, and rules and regulations promulgated thereunder.
     “Independent Director” shall mean the directors of the Company which the
Company’s board of directors has determined are “independent” within the meaning
of Rule 4200(a)(15) of NASDAQ.
     “Intellectual Property Rights” means all registered copyrights, copyright
registrations and copyright applications, trademark registrations and
applications for registration, patents and patent applications, trademarks,
service marks, trade names and Internet domain names that are used by the
Company or any of its Subsidiaries in their business as presently conducted,
including all (i) databases, computer programs and other computer software user
interfaces, know-how, trade secrets, customer lists, proprietary technology,
processes and formulae, source code, object code, algorithms, development tools,
instructions and templates created by or on behalf of the Company or any of its
Subsidiaries and (ii) inventions, trade dress, logos and designs created by or
on behalf or any of the Company or any of its Subsidiaries.
     “Investment Company Act” mean the Investment Company Act of 1940, as
amended.
     “Investor Rights Agreement” means the Investor Rights Agreement among the
Company and each of the Purchasers in the form attached to the Agreement as
Exhibit C.
     “Lien” means any mortgage, pledge, security interest or other encumbrance,
excluding (A) statutory liens for Taxes that are not yet due and payable;
(B) statutory liens to secure obligations to landlords, lessors or renters under
leases or rental agreements; (C) deposits or pledges made in connection with, or
to secure payment of, workers’ compensation, unemployment insurance or similar
programs mandated by applicable law; (D) statutory liens in favor of carriers,
warehousemen, mechanics and materialmen, to secure claims for labor, materials
or supplies and other like liens; and (E) encumbrances pursuant to securities
laws.
     “Material Adverse Effect” means a material adverse effect upon the
business, financial condition, assets, liabilities or results of operations of
the Company and its Subsidiaries, taken as a whole.
     “Person” means an individual, corporation, partnership, limited liability
company, joint venture, trust or unincorporated organization or a government or
agency or political subdivision thereof.
     “Proxy Statement” means the Company’s definitive proxy statement for its
2008 annual meeting of stockholders, as filed with the SEC on April 23, 2008.
     “Restricted Affiliate” means: (a) any Person who is directly or indirectly
responsible for the formation, management, operations, oversight or
administration of the Purchasers (including, without limitation, any principals,
partners or employees of any such Person); and (b) any investment fund directly
or indirectly formed, managed or controlled by any one or more Persons referred
to in the preceding clause (a).
     “SEC” means the United States Securities and Exchange Commission.

A-2



--------------------------------------------------------------------------------



 



     “SEC Documents” means all reports, schedules, registration statements,
proxy statements and other documents (including all amendments, exhibits and
schedules thereto) filed by the Company with the SEC on or after January 1,
2006.
     “Short Sale” means a sale of Common Stock that is marked as a short sale.
     “Stock Plans” means the Company’s 2000 Stock Incentive Plan, the Company’s
2001 Stock Incentive Plan and the Company’s 2004 Stock Incentive Plan, as each
has been amended to the date hereof.
     “Subsidiary” means, when used with reference to a party, any corporation or
other organization, whether incorporated or unincorporated, of which such party
or any other Subsidiary of such party is a general partner (excluding
partnerships the general partnership interests of which held by such party or
any Subsidiary of such party do not have a majority of the voting interests in
such partnership) or serves in a similar capacity, or, with respect to such
corporation or other organization, at least a majority of the securities or
other interests having by their terms ordinary voting power to elect a majority
of the board of directors or others performing similar functions is directly or
indirectly owned or controlled by such party or by any one or more of its
Subsidiaries, or by such party and one or more of its Subsidiaries.
     “Tax” and “Taxes” means all federal, state, local and foreign taxes,
including, without limitation, income, franchise, property, sales, withholding,
payroll and employment taxes.

A-3



--------------------------------------------------------------------------------



 



  2.   The following terms are defined in the Sections of the Agreement
indicated:

INDEX OF TERMS

          Term   Section  
Agreement
  Preamble
Certificate of Designation
    1.1  
Company
  Preamble
Conversion Shares
    2.4 (b)
ERISA Documents
    2.16  
Financial Statements
    2.7  
Initial Closing
    1.2  
Initial Closing Date
    1.2  
Preferred Stock
    2.4 (a)
Purchased Shares
  Recitals
Purchasers
  Preamble
Related Agreements
    2.2  
Restricted Period
    4.2  
Securities Act
    2.4 (c)
Series B Preferred Stock
  Recitals
Subsequent Closing
  1.2
Subsequent Closing Date
  1.2
TCV Member Fund
  Preamble
TCV VI
  Preamble
Warrant Shares
  Recitals
Warrants
  Recitals

A-4



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
PURCHASED SHARES AND WARRANT SHARES

                                      Number             Number of     of      
      Purchased     Warrant     Aggregate   Purchaser   Shares     Shares    
Purchase Price  
TCV VI, L.P.
                       
Initial Closing
    27,781.220786       555,624     27,781,220.79  
Subsequent Closing
    6,945.305197       138,906     6,945,305.20  
Total
    34,726.525983       694,530     $ 34,726,525.99  
 
                   
TCV Member Fund, L.P.
                       
Initial Closing
    218.779214       4,376     218,779.21  
Subsequent Closing
    54.694803       1,094     54,694.80  
Total
    273.474017       5,470     $ 273,474.01  
 
                   
Total
    35,000.000000       700,000     $ 35,000,000.00  
 
                       
 
                 

 